[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR TEMPORARY ALIMONY (#103)
The plaintiff, 52, and the defendant, 57, married on June 5, 1993. The plaintiff vacated the Greens Farms marital home last summer, renting a house in Southport for $4,000.00 monthly. The plaintiff has operated her own business in the past but is presently electing instead to write a book.
The plaintiff called an expert witness, Mark Harrison, a C.P.A. who had examined the defendant's available records, who was of the opinion that the defendant's disposable monthly income exceeds $40,000.00. This exceeds the defendant's figures, originally pegged at $17,394.00 monthly. The defendant's revised numbers included the defendant's opinion that some cash flow was return of capital and revised to $19,404.00, but filed after the plaintiff had rested. The plaintiff's expert had not had the benefit of the revisions.
The plaintiff had been given $20,000.00 by the defendant on or about July 15, 1966. She withdrew an additional $45,000.00 from the parties' joint account. More recently, she has withdrawn $50,000.00 from her brokerage account.
After an extensive hearing, the court concludes that the defendant should pay $15,000.00 monthly periodic alimony to the plaintiff. The parties have an agreement as to retroactivity of this order, a copy of which is attached to this memorandum. CT Page 821
The order is affective as of September 30, 1996 as agreed. The defendant is credited with $10,000.00 toward the November payment. He is obliged to pay the balance, as well as December, January and February by the twenty-first of the current month. Future payments shall be due on the first day of each month.
So Ordered.
HARRIGAN, J.